Citation Nr: 0106188	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-02 046 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought. 

The veteran's notice of disagreement and substantive appeal 
were limited to the claim of entitlement to service 
connection for a right eye condition as addressed in the 
November 1999 rating.  In the statement of an accredited 
representative and informal hearing presentation, however, 
the veteran's representative included reference to another 
issue, whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for an impaired immune system.  The latter issue 
was recently addressed by a December 1999 rating.  This 
matter is hereby referred to the RO to obtain clarification 
as to whether the veteran desires to initiate an appeal as to 
the latter issue and to take appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1968, 
the RO denied the veteran entitlement to service connection 
for a right eye condition.

2.  That evidence associated with the claims file subsequent 
to the August 1968 decision, which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1968 RO decision, which denied entitlement to 
service connection for a right eye condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a right eye condition has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from August 1968, the 
RO, inter alia, denied entitlement to service connection for 
a right eye condition, as the evidence failed to demonstrate 
that the then manifested right eye condition was incurred in 
or aggravated by military service.  Inasmuch as the veteran 
did not perfect a timely appeal, the RO's decision is final.  
38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the August 1968 rating 
determination consisted of the veteran's service medical 
records, which included treatment for the right eye, as well 
as a post service VA examination that identified pathology, 
including corneal opacity, inter alia.  However, the final 
rating determination was that the right eye condition was not 
incurred in or aggravated by service,  The rating concluded 
that there was no association of the disability to service.

In the context of the current claim, the veteran continues to 
assert that he was treated for an eye condition in service 
and that his current pathology is related thereto.  The only 
medical record is an undated note from Dr. N.B, a doctor of 
optometry at Sears Roebuck and Co., to the effect that she 
examined the veteran in September 1998 and noted a worsening 
of the right eye condition.  The RO attempted unsuccessfully 
to obtain more comprehensive treatment records.  Accordingly, 
the Board concludes that the duty to assist has been 
satisfied.  The Board also observes that the presence of a 
right eye condition has never been disputed.  Moreover, there 
is no assertion or suggestion that any such treatment 
records, some 30 years after service, link the claimed 
condition to military service. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1968, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1968 
and military service.  The evidence recently submitted still 
fails to competently demonstrate an association between the 
veteran's right eye condition and military service.  

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

The veteran needs to obtain medical evidence demonstrating an 
association between the claimed eye condition and military 
service; his claim would be reopened on submission of same.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right eye condition, the appeal is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

